              Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
________________________________________________
                                                 )
CDM SMITH INC.,                                  )
                                                 )
      Plaintiff,                                 )
                                                 )
v.                                               ) Civil Action No.:
                                                 )
ELANGOVAN THEVAR and NEER                        )
TECHNOLOGIES, INC.,                              )
                                                 )
      Defendants.                                )
________________________________________________)

                             COMPLAINT AND JURY DEMAND

         1.       Until April 2020, Defendant Elangovan Thevar (“Thevar”) was employed by

Plaintiff CDM Smith Inc. (“Plaintiff” or “CDM Smith”) as a Task Manager and Lead Modeler in

CDM Smith’s water resources consulting business. Thevar’s contracts with CDM Smith required

him to deliver to the company any ideas or innovations relating to CDM Smith’s business or

resulting from his access to company resources or information. Yet in 2019, without informing

CDM Smith, Thevar formed Defendant NEER Technologies, Inc. (“NEER”) and developed a

water management software platform that directly related to CDM Smith’s business, competed

with CDM Smith’s water management products, and resulted from Thevar’s access to company

resources and information. Only after receiving significant capital investment and launching his

competing product through NEER did Thevar resign from his position at CDM Smith. This action

arises out of Thevar’s failure to tender his competing product to CDM Smith in breach of his

contracts with, and fiduciary duties to, CDM Smith, as well as NEER’s tortious interference with

Thevar’s contracts with CDM Smith.




21912751-v5
         Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 2 of 17




                                               Parties

       2.      Plaintiff CDM Smith Inc. is a Massachusetts corporation with a principal place of

business at 75 State Street, Boston, Massachusetts.

       3.      Defendant Elangovan Thevar is an individual who resides at 905 W 42 Street,

Kansas City, Missouri and is the President, Chief Executive Officer, and founder of Defendant

NEER Technologies, Inc. Thevar legally changed his name from Elangovan Karuppasamy.

       4.      Defendant NEER Technologies, Inc., is a Delaware corporation with a principal

place of business at 3541 Jefferson Street, Kansas City, Missouri.

                                       Factual Background

       5.      CDM Smith is an engineering and construction firm that creates and implements

software used to manage municipal water supplies and provides client service and smart solutions

in the areas of the environment, transportation, energy, and facilities.

       6.      Thevar was an employee at CDM Smith’s Kansas City location from September

2005 to April 2020. Thevar was a Water Resources Engineer performing the roles of Task

Manager and Lead Modeler, whose work for CDM Smith included water resources consulting and

modeling. At all relevant times, Thevar knew that CDM Smith was headquartered in

Massachusetts and accepted payment of his wages therefrom.

       7.      On September 12, 2005, at the beginning of his employment with CDM Smith,

Thevar signed an “Employee Confidentiality and Invention Development Agreement” (the “2005

Confidentiality and Invention Agreement”). Thevar signed the 2005 Confidentiality and Invention

Agreement as “Elangovan Karuppasamy.” A true and accurate copy of the executed 2005

Confidentiality and Invention Agreement is attached hereto as Exhibit A.




                                                  2
         Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 3 of 17




       8.      Pursuant to the 2005 Confidentiality and Invention Agreement, Thevar

acknowledged that he would be given access to “confidential information related to CDM business

and interests and to that of CDM clients” and committed to not “disclose any confidential

information in performing CDM project activities to anyone outside of CDM during or after my

employment by CDM without written permission of CDM.”

       9.      CDM Smith has not provided Thevar permission, much less written permission, to

disclose confidential information to anyone outside of CDM Smith.

       10.     Thevar further agreed in the 2005 Confidentiality and Invention Agreement to

promptly inform CDM of any inventions, discoveries or innovations related to processes,

equipment, or software that results from [his] use of CDM resources, equipment, facilities, and/or

expertise.”

       11.     By signing the 2005 Confidentiality and Invention Agreement, Thevar agreed that

“CDM will hold the rights, title, and interest to any invention, discovery, or innovation determined

by CDM to be related to CDM business interests” (underline in original).

       12.     On June 2, 2014, Thevar signed a second agreement, entitled “Employee

Confidentiality, Invention and Writing Agreement” (the “2014 Confidentiality and Invention

Agreement”) based on good and valuable consideration including, but not limited to, continued

employment at CDM Smith and access to confidential CDM Smith information and materials.

Like the prior agreement, Thevar signed the 2014 Confidentiality and Invention Agreement as

“Elangovan Karuppasamy.” A true and accurate copy of the executed 2014 Confidentiality and

Invention Agreement is attached hereto as Exhibit B. (The 2014 Confidentiality and Invention

Agreement, together with the 2005 Confidentiality and Invention Agreement, are collectively

referred to as the “Confidentiality and Invention Agreements.”)



                                                 3
         Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 4 of 17




       13.     The 2014 Confidentiality and Invention Agreement contains an express choice of

law clause providing: “[t]his agreement shall be governed by the laws of the Commonwealth of

Massachusetts.”

       14.     By signing the 2014 Confidentiality and Invention Agreement, Thevar reaffirmed

his confidentiality obligations as laid out in the 2005 Confidentiality and Invention Agreement.

       15.     Specifically, Thevar agreed in the 2014 Confidentiality and Invention Agreement,

that he would not, “during the term of [his] employment with CDM Smith and subsequent to [his]

termination with CDM Smith, without the specific and written permission of CDM Smith, disclose

to anyone outside of CDM Smith, or use in other than CDM Smith business, any company

confidential information or confidential material received or developed during or after [his]

employment.”

       16.     The 2014 Confidentiality and Invention Agreement also provided that “all

inventions, ideas, writings, or other discoveries” that Thevar may “invent, create, discover,

conceive, develop, or first reduce to practice during [his] employment with CDM Smith, whether

alone or with others,” and which met one or more of the following three criteria, would be “the

exclusive property of CDM Smith.” Specifically, such inventions, ideas, writings, or other

discoveries would be the exclusive property of CDM Smith if they:

          i.   were “developed during or in connection with [his] work assignments at

               CDM Smith”; or

         ii.   “involve[d] the use of any equipment, facilities or information of CDM

               Smith”; or




                                                4
          Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 5 of 17




         iii.   “related directly or indirectly to, or are likely to be useful in CDM Smith’s

                business (including actual or demonstrably anticipated research or

                development projects).”

       17.      By executing the 2014 Confidentiality and Invention Agreement, Thevar agreed

that he assigned “to CDM Smith [his] entire right, title, and interest in any such Inventions, ideas,

writings or other discoveries” and agreed that he would “promptly execute any assignment or any

other documents, and shall do anything else reasonably necessary to assist CDM Smith in

protecting or enforcing its rights to such inventions, ideas, writings or other discoveries…CDM

Smith will hold the rights, title, and interest to any inventions, ideas, writings or other discoveries

determined by CDM Smith to be related to CDM Smith business interests” (underline in original).

       18.      Despite his contractual obligations pursuant to the Confidentiality and Invention

Agreements, Thevar developed a water management software platform during his employment at

the company that directly related to CDM Smith’s business and competed with CDM Smith’s

products. This platform resulted from his use of CDM Smith resources, equipment, facilities,

information, and/or expertise. Moreover, it related directly and/or indirectly to, and/or was likely

to be useful in CDM Smith’s business (including its actual or demonstrably anticipated research

or development projects). Thevar embarked upon and pursued this project without informing CDM

Smith and with an intention to hide it from CDM Smith until he was in a position to commercially

launch this product in competition with CDM Smith and in opposition to its business interests.

       19.      An article from January 25, 2019 (well over a year before Thevar’s resignation and

which CDM Smith only recently discovered) discusses how a Kansas City startup fund called

Digital Sandbox had granted funds to “Blockchain Water” to create a proof-of-concept for a “water

management platform.” A true and correct copy of the article is attached hereto as Exhibit C.



                                                  5
         Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 6 of 17




       20.    Thevar worked with startup adviser Lean Start Lab to obtain these funds.

Blockchain Water’s profile on Lean Start Lab’s website indicates that Thevar’s product is an

“Industrial SaaS” (an acronym for “software as a service”). CDM Smith likewise markets multiple

water management platforms as Industrial SaaS products, and Thevar knew this.

       21.    Blockchain Water’s profile on Lean Start Lab’s website states that Thevar’s

“inspiration for Blockchain Water comes from his work creating water models. He noticed that the

communication and the collaboration between stakeholders in his industry were very poor and

sought to find a way to solve that.” The webpage contains images of an early version of NEER’s

product. A true and correct copy of the webpage is attached hereto as Exhibit D.

       22.    On January 26, 2019, again over a year before he resigned from CDM Smith,

Thevar formed a Missouri limited liability company named Blockchain Water, LLC.

       23.    On May 13, 2019, Thevar formed a Delaware corporation originally-named

Blockchain Water, Inc. Thevar applied in Missouri on June 6, 2019 for a certificate of authority

for this corporation to conduct for-profit business in Missouri. In that application, Thevar

informed Missouri’s Secretary of State that Blockchain Water, Inc.’s purpose was a “smart water

management software platform.”

       24.    On May 31, 2019, Thevar dissolved Blockchain Water, LLC, but continued his

operations through his Delaware corporation, Blockchain Water, Inc.

       25.    On April 4, 2020, Thevar changed the name of his Delaware corporation to NEER

Technologies, Inc.

       26.    According to a second news article in early 2020, while still employed by CDM

Smith, Thevar was accepted into a startup accelerator program called Gener8tor and received a

$100,000 investment. Along with a group of other similarly selected startup companies, this



                                               6
          Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 7 of 17




Gener8tor “cohort” “kicked off on April 16,” 2020 according to this article (six days prior to the

effective date of Thevar’s resignation). A true and correct copy of this article is attached hereto as

Exhibit E.

        27.     Exhibit E states that “NEER developed a real-time water quality and infrastructure

management platform. The company’s technology…analyzes and scores each water asset on their

likelihood/consequence of failure, allowing utility directors to make programmatic monitoring,

maintenance and replacement decisions based on real-time data.”

        28.     On April 9, 2020, Thevar submitted his formal notice of resignation to his direct

supervisor at CDM Smith, and his last day working for the company was April 24, 2020.

        29.     An April 22, 2020 news article, published two days prior to the effective date of

Thevar’s resignation, reports that Thevar was going to be pitching his “real-time water

management platform” to the “KC Collective” for investment on April 30. A true and correct copy

of this article is attached hereto as Exhibit F.

        30.     A May 21, 2020 news article also indicates that NEER had already “developed” its

platform and reported that “NEER’s latest wins include signing up the city of Raytown as a

customer.” The article states that NEER’s $100,000 investment from Gener8tor should “support

its goal of expanding its customer base” and help it “build out additional software capabilities.

NEER will be focused on serving cities big and small.” A true and correct copy of this article is

attached hereto as Exhibit G.

        31.     By October 2020, NEER entered the “Elemental Excelerator’s Cohort 9,” receiving

further investment. Elemental Excelerator reported that NEER was in its “Go-to-Market” phase

and stated: “NEER’s founder, Elango Thevar, has spent his career consulting with utility clients

on this very problem and built the company to provide them with unmatched intelligence in an



                                                   7
         Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 8 of 17




increasingly crowded field of asset management software….NEER simply does more at a lower

price point than its competitors.” This article is attached hereto as Exhibit H.

       32.     Further demonstrating NEER’s similarity to CDM Smith’s products, NEER’s

website describes it as “a comprehensive integrated real time water management platform. NEER

uses Artificial Intelligence (AI), specifically Machine Learning, to model and assess the risk

condition of drinking water distribution mains, sewer and stormwater collection systems.”

       33.     NEER advertises services including: managing and designing water systems, IOT

integration and real time monitoring, full geographic information system support, and “data

analytics/decision support.”

       34.     The services and features NEER offers are highly similar to – and directly

competitive with – a variety of CDM Smith’s software solutions, including CDM Smith’s Water

Analytics and PipeCAST™ systems. PipeCAST™, for example, is a cloud-based software

platform created to help utilities gain insight into the performance of their collection systems so

they can proactively prepare and respond to the extreme weather events. PipeCAST™ is designed

to integrate a client’s system’s data sources to provide engineering insights.

       35.     Thevar was well-aware of PipeCAST™ from his work for CDM Smith, and even

helped develop marketing materials for PipeCAST™ in a request for proposal for at least one large

municipality while employed by CDM Smith.

       36.     Thevar never informed CDM Smith that he had formed NEER (formerly

Blockchain Water, Inc.) or Blockchain Water, LLC, while employed at CDM Smith, nor did he

inform CDM Smith about his work developing a clearly competitive software platform while also

working for and receiving wages from CDM Smith and in violation of his Confidentiality and

Invention Agreements with CDM Smith.



                                                 8
         Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 9 of 17




       37.     CDM Smith became aware of Thevar and NEER’s activity in violation of Thevar’s

contractual obligations and, through counsel, sent a cease and desist letter to Thevar and NEER on

November 12, 2020. A true and accurate copy of the cease and desist letter is attached hereto as

Exhibit I.

       38.     Thevar responded to the cease and desist through counsel. He has refused to take

responsibility for his actions and, in fact, has continued to operate NEER using the intellectual

property that Thevar was contractually obligated to assign to CDM Smith and/or as a matter of his

fiduciary duties to CDM Smith.

                                    Jurisdiction and Venue

       39.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because the matter in controversy exceeds $75,000 and there is diversity of citizenship

between the Plaintiff and Defendants. CDM Smith is a citizen of the Commonwealth of

Massachusetts. Thevar is a citizen of Missouri, and NEER is a citizen of Delaware and Missouri.

       40.     Thevar is subject to the personal jurisdiction of this Court under G. L. c. 223A, § 3

and consistent with due process of law. This case arises out of Thevar’s failure to tender, assign,

and deliver inventions, ideas, writings and/or discoveries to CDM Smith in Massachusetts in

violation of his contractual and fiduciary obligations to his long-time Massachusetts employer that

were governed by Massachusetts law. Accordingly, this action arises from Thevar’s transaction of

business in this commonwealth, his contracting to provide services or things in this

commonwealth, his causing of tortious injury from an omission in this commonwealth, and/or his

causing of tortious injury in this commonwealth where he engaged in a persistent course of conduct

of obtaining wages from his employer in this commonwealth.




                                                 9
         Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 10 of 17




       41.     NEER is subject to the personal jurisdiction of this Court under G. L. c. 223A, § 3

and consistent with due process of law. This case arises out of NEER’s tortious interference with

contracts governed by Massachusetts law and its wrongful possession of CDM Smith’s property

by interfering with Thevar’s obligations to tender, assign, and deliver inventions, ideas, writings

and/or discoveries to CDM Smith in Massachusetts. Accordingly, this action arises from NEER’s

causing tortious injury by an omission in this commonwealth and its wrongful retention and use

of CDM Smith’s property.

       42.     In the alternative, NEER is subject to the personal jurisdiction of this Court as the

alter ego of Thevar. Thevar is NEER’s President, CEO, and founder. Thevar is an active and direct

participant in NEER and exercises pervasive control over its activities. Thevar has tortiously used

NEER, and his relationship with NEER, to unfairly and deceptively evade his responsibilities to

CDM Smith and to exploit and profit from the inventions, ideas, writings and/or discoveries that

Thevar was obligated to tender, assign, and deliver to CDM Smith, resulting in fraudulent and/or

injurious consequences to CDM Smith.

       43.     Venue as to NEER is proper in the District of Massachusetts pursuant to 28 U.S.C.

§ 1391 because it is subject to personal jurisdiction in Massachusetts and, as such, resides in

Massachusetts with respect to this action.

       44.     Venue as to Thevar is proper in the District of Massachusetts pursuant to 28 U.S.C.

§ 1391 because a substantial part of the events or omissions giving rise to the claim occurred,

and/or a substantial part of property that is the subject of the action is situated in Massachusetts.

                                        COUNT I
         (Breach of Contract – Against Defendant Thevar and NEER as Alter Ego)

       45.     CDM Smith’s allegations contained in Paragraphs 1 through 44 above are

incorporated by reference as if fully set forth herein.

                                                  10
        Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 11 of 17




       46.     The 2005 Confidentiality and Invention Agreement is a valid and enforceable

agreement between CDM Smith and Thevar.

       47.     The 2014 Confidentiality and Invention Agreement is a valid and enforceable

agreement between CDM Smith and Thevar.

       48.     CDM Smith performed its obligations pursuant to the Confidentiality and Invention

Agreements, including giving Thevar access to confidential and proprietary information and

materials as well as providing him wages and other benefits.

       49.     Pursuant to the 2014 Confidentiality and Invention Agreement, Thevar was

required to “promptly execute any assignment or any other documents, and shall do anything else

reasonably necessary to assist CDM Smith in protecting or enforcing its rights to such inventions,

ideas, writings or other discoveries” that Thevar invented, created, discovered, conceived,

developed, or first reduced to practice while employed by CDM Smith and which met certain

enumerated criteria.

       50.     Thevar invented, created, discovered, conceived, developed, or first reduced to

practice inventions, ideas, writings or other discoveries embodied in the NEER platform while

employed by CDM Smith during or in connection with his work assignments at CDM Smith,

involving the use of equipment, facilities or information of CDM Smith, and/or the NEER platform

is related directly or indirectly to, or are likely to be useful in CDM Smith’s business (including

actual or demonstrably anticipated research or development projects).

       51.     Thevar breached the 2014 Confidentiality and Invention agreement, including by:

               a.      breaching his commitment that the foregoing inventions, ideas, writings or

       other discoveries “shall be the exclusive property of CDM Smith”;




                                                11
        Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 12 of 17




                b.      breaching his promise to “promptly and fully communicate to CDM Smith

       all such inventions, ideas, writings, or other discoveries” made or conceived by him, “either

       alone or with others” during the time of his employment;

                c.      acting contrary to his prospective assignment “to CDM Smith [of his] entire

       right, title, and interest in [the foregoing] inventions, ideas, writings or other discoveries”;

                d.      breaching his obligation to “promptly execute any assignment or any other

       documents” and doing anything else reasonably necessary to assist CDM Smith in

       protecting or enforcing its rights to such inventions, ideas, writings or other discoveries;

       and/or

                e.      failing to make records relating to such inventions “available to CDM Smith

       at all times.”

       52.      The 2005 Confidentiality and Invention Agreement further provided that Thevar

would “promptly inform CDM of any inventions, discoveries or innovations related to processes,

equipment, or software that results from [his] use of CDM resources, equipment, facilities, and/or

expertise.” Furthermore, by signing the 2005 Confidentiality and Invention Agreement, Thevar

agreed that “CDM will hold the rights, title, and interest to any invention, discovery, or innovation

determined by CDM to be related to CDM business interests” (underline in original). Thevar

breached both of these contractual obligations with respect to inventions, ideas, writings or other

discoveries embodied in the NEER platform.

       53.      Thevar breached the 2005 Confidentiality and Invention Agreement failed to

inform CDM Smith of the intellectual properties he developed.

       54.      CDM Smith has been and continues to be irreparably harmed by Thevar’s failure

to assign the intellectual property to CDM Smith.



                                                 12
          Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 13 of 17




         55.   CDM Smith has sustained damages as a result of Thevar’s breach of the

Confidentiality and Invention Agreements and Thevar is liable for those damages.

                                        Count II
      (Breach of Fiduciary Duty – Against Defendant Thevar and NEER as Alter Ego)

         56.   CDM Smith’s allegations contained in Paragraphs 1 through 55 above are

incorporated by reference as if fully set forth herein.

         57.   CDM Smith’s business is reliant on, and derives a significant amount of its value

from, technology, software, and intellectual property, which are the lifeblood of CDM Smith’s

business. To further its business interests, CDM Smith must place a high degree of trust and

confidence in certain employees to develop its technology, while keeping CDM Smith’s

intellectual property safeguarded and under the utmost protections of confidentiality.

         58.   As part of his employment with CDM Smith as a Water Resources Engineer, Task

Manager and Lead Modeler, in CDM Smith’s water resources consulting business, Thevar was

given in-depth access to proprietary client information and confidential business intellectual

property directly related to CDM Smith’s water resources business and products. Thevar was

obligated to maintain these confidences and the confidentiality of these materials under his

Confidentiality and Invention Agreements.

         59.   Thevar occupied a position of trust and confidence with CDM Smith. He owed a

fiduciary duty of loyalty to CDM Smith and was further required to protect the interests of CDM

Smith.

         60.   Thevar betrayed the trust and confidence of CDM Smith and breached his fiduciary

duty of loyalty to CDM Smith.

         61.   Thevar conceived of and developed his NEER “smart water management software

platform,” which is related to and competitive with CDM Smith’s water analytics and


                                                 13
           Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 14 of 17




PipeCAST™ platforms, during his employment with CDM Smith without ever disclosing these

efforts to CDM Smith.

       62.     Thevar failed to assign to CDM Smith the intellectual property used by NEER, as

required by the Confidentiality and Invention Agreements for his own pecuniary benefit and to the

detriment of CDM Smith.

       63.     Upon information and belief, Thevar even marketed his competitive product

through NEER to at least one municipality while employed by CDM Smith.

       64.     CDM Smith has been and continues to be irreparably harmed by Thevar’s

continued failure to protect the interests of and remain loyal to CDM Smith.

       65.     CDM Smith has incurred damages and loss as a result of Thevar’s breach of

fiduciary duty of loyalty and Thevar is liable for those damages.

       66.     By breaching his fiduciary duty to CDM Smith, Thevar forfeited the right to the

compensation received at least from January 26, 2019 through April 24, 2020, and CDM Smith is

entitled to be reimbursed for all monies paid to Thevar during that time period, as well as interest

accrued.

                                         COUNT III
              (Tortious Interference with Contract – Against Defendant NEER)

       67.     CDM Smith’s allegations contained in Paragraphs 1 through 66 above are

incorporated by reference as if fully set forth herein.

       68.     The Confidentiality and Invention Agreements between Thevar and CDM Smith

are valid and enforceable contracts from which CDM would benefit.

       69.     NEER had knowledge of the Confidentiality and Invention Agreements between

Thevar and CDM Smith.




                                                 14
        Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 15 of 17




       70.      By engaging in business which it knew caused Thevar to directly violate the

Confidentiality and Invention Agreements, NEER intentionally and maliciously interfered with

the Confidentiality and Invention Agreements.

       71.      CDM Smith has been and continues to be irreparably harmed by NEER’s tortious

interference with the Confidentiality and Invention Agreements.

       72.      NEER acted for an improper purpose and/or by improper means to interfere with

the Confidentiality and Invention Agreements for its pecuniary gain and to the detriment of CDM

Smith, and CDM Smith has suffered damages as a result of NEER’s conduct.

       WHEREFORE, Plaintiff CDM Smith Inc. respectfully requests the following relief:

             a) Grant a permanent injunction enjoining Defendants Elangovan Thevar and NEER

                Technologies, Inc., from disclosing or using the intellectual property and other

                materials that should have been formally assigned to CDM Smith Inc., including

                but not limited to the NEER platform;

             b) Enter judgment against Elangovan Thevar and NEER on all counts of this

                Complaint;

             c) Award CDM Smith Inc. money damages;

             d) Award CDM Smith Inc. restitution and/or the amount to which Elangovan Thevar

                and NEER have been unjustly enriched, including all moneys paid during the time

                period that Elangovan Thevar was breaching his fiduciary duty to CDM Smith Inc.

                and including all revenues received by NEER as a result of using CDM Smith’s

                intellectual property and other materials;




                                                 15
Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 16 of 17




  e) Declare that the intellectual property and other materials developed by Thevar

     during his employment with CDM Smith as described herein, including but not

     limited to the NEER platform, are the sole and exclusive property of CDM Smith;

  f) Order Elangovan Thevar, and to the extent necessary, NEER, to formally assign the

     intellectual property and other materials as described herein to CDM Smith Inc.,

     including but not limited to the NEER platform;

  g) Award CDM Smith Inc. its costs;

  h) Award CDM Smith Inc. pre- and post-judgment interest;

  i) Award CDM Smith Inc. its reasonable attorney’s fees, expenses and costs;

  j) Grant such other relief as may be just and proper.




                                      16
        Case 1:21-cv-10249-MLW Document 1 Filed 02/12/21 Page 17 of 17




                                       JURY DEMAND

       Plaintiff CDM Smith Inc. demands a jury trial on all claims so triable.




Dated: February 12, 2021                            Respectfully submitted,

                                                    CDM Smith Inc,

                                                    By its attorneys,



                                                    /s/ Seth B. Orkand
                                                    Seth B. Orkand (BBO #669810)
                                                    sorkand@rc.com
                                                    Julianna M. Charpentier (BBO #703286)
                                                    jcharpentier@rc.com
                                                    Robinson & Cole LLP
                                                    One Boston Place, Floor 25
                                                    Boston, MA 02108-4404
                                                    (617) 557-5900

                                                    John L. Cordani (pro hac vice forthcoming)
                                                    jcordani@rc.com
                                                    Robinson & Cole LLP
                                                    280 Trumbull Street
                                                    Hartford, CT 06103
                                                    (860) 275-8200




                                               17
